Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Edelen et al. (U.S. Application Pub. No. 2005/0099458 A1)  
	Edelen et al. discloses the following claimed subject matter:
Re-claim 28, an integrated circuit (see array 38, ¶ [0020]; fig.9, 10) to drive a plurality of fluid actuation devices (28), the integrated circuit comprising: an interface (see rows/column interconnections between transistors 40, 42, 44; fig.3) coupled to a plurality of memory cells (42, 44; ¶ [0020], [0033]); and a select circuit (see floating gate 52 of transistor 40; ¶ [0025], [0027]) to select at least one memory cell of the plurality of memory cells such that a voltage bias or a current bias applied to the interface generates a sensed current or a sensed voltage, respectively, on the interface indicating the state of the selected at least one memory cell.

Re-claim 29, wherein each of the plurality of memory cells comprises a floating gate transistor (40, ¶ [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30-31, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Edelen et al. in view of prior art of record to Gardner et al. (U.S. Patent 8,888,226)
Gardner et al. discloses elements of the instant claimed subject matter as noted above with the exception of a resistive sensor coupled to the interface; a junction sensor coupled to the interface;  a crack detector coupled to the interface, wherein the crack detector comprises a resistor.
Gardner et al. (col.2, line 19-col.3, line 49) discloses the use of a resistive sensor (211) coupled to the interface (113); a junction sensor (111, col.2, lines 38-42) coupled to the interface;  a crack detector (116) coupled to the interface, wherein the crack detector comprises a resistor (see also col.3, lines 33-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the interface of Edelen et al. to include the sensors according to the teachings of Gardner et al. for the purpose of detecting cracks or similar defects between elements.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Edelen et al.  in view of prior art of record to Yamaguchi et al. (U.S. Application Pub. No. 2004/0017437 A1)
Edelen et al. discloses elements of the instant claimed subject matter as noted above with the exception of a thermal sensor coupled to the interface, wherein the thermal sensor comprises a thermal diode.
Yamaguchi et al. discloses the use of typical diode sensor (11, fig.2) connecting to the input/output pad (interface) for sensing the temperature when static discharge applied to the inkjet head (¶ [0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the interface of Edelen et al. to include the thermal sensor according to the teachings of Yamaguchi et al. for the purpose of preventing elements breakdown.
	

Allowable Subject Matter
Claims 22-27, 36-42 are allowed over the prior art.

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2011/0018951 A1 to Muraki et al.
	U.S Application Pub. No. 2016/0250849 A1 to Sasaki.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853